Case: 15-10649   Date Filed: 08/31/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10649
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:14-cv-62864-WPD


HARRY MCCRAY,

                                                          Petitioner-Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 31, 2016)

Before HULL, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 15-10649     Date Filed: 08/31/2016    Page: 2 of 3


      Harry McCray, proceeding pro se, appeals the district court’s dismissal of

his § 2254 habeas corpus petition for failure to satisfy the “in custody” requirement

for federal habeas jurisdiction and for being time-barred. A certificate of

appealability (“COA”) was granted on the following two issues:

      (1)     Whether the district court’s procedural ruling that it lacked
              jurisdiction to entertain the § 2254 petition with respect to the
              civil commitment claim was correct.

      (2)     Whether the district court’s procedural ruling that the § 2254
              petition was untimely was correct.

      On appeal, McCray reiterates his substantive challenges to his 2006

convictions, including his claims that he received ineffective assistance of counsel,

that his counsel had a conflict of interest, and that the jury instructions regarding

his counts of conviction were deficient. He does not address the issues articulated

in the COA.

      We review de novo a district court’s decision to dismiss a habeas petition for

lack of subject matter jurisdiction. Diaz v. Fla. Fourth Judicial Circuit ex rel.

Duval Cnty., 683 F.3d 1261, 1263 (11th Cir. 2012). The scope of review in a

habeas appeal is limited to the issues specified in the COA. Murray v. United

States, 145 F.3d 1249, 1250 (11th Cir. 1998). Although we read pro se briefs

liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).



                                           2
              Case: 15-10649    Date Filed: 08/31/2016   Page: 3 of 3


      Because McCray’s appellate brief does not address either of the two issues

specified in the COA, those issues have been abandoned, and his substantive

arguments on appeal about his 2006 convictions cannot be considered.

Accordingly, we affirm the district court’s dismissal of McCray’s § 2254 petition.

      AFFIRMED.




                                         3